                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         JOSEPH E. STEVENS,
                                   8                                                         Case No. 5:13-cv-03877-EJD
                                                        Petitioner,
                                   9                                                         ORDER GRANTING MOTION TO
                                                 v.                                          ALTER JUDGMENT
                                  10
                                         JERRY BEARD, et al.,                                Re: Dkt. No. 19
                                  11
                                                        Respondents.
                                  12
Northern District of California
 United States District Court




                                  13          Currently before the Court is Respondents’ Motion to Alter Judgment. The facts and

                                  14   procedural history of this matter are detailed in the Court’s Order granting the petition for a writ of

                                  15   habeas corpus. Dkt. 17. Relevant here, the Court, in finding that the Court of Appeal had failed to

                                  16   attempt to determine the prejudicial effect of Juror No. 12’s alleged racist statements, set aside the

                                  17   verdict and remanded for a new trial. Id. at 30. Respondents now move the Court to alter its

                                  18   judgment to order a hearing on the prejudicial effect of those statements instead. Dkt. 19.

                                  19          Respondents’ Motion seeks to prevent the “manifest injustice” of allowing Petitioner a

                                  20   new trial without the Court first determining whether Juror No. 12’s alleged racist comments were

                                  21   prejudicial. Id. at 1-2, 4. Respondents argue that if it turns out Juror No. 12’s statements were not

                                  22   prejudicial, then the new trial would be a windfall for Petitioner. Id. Petitioner counters that

                                  23   Respondents have waived their request for an evidentiary hearing by not doing so until now, and

                                  24   that a fair evidentiary hearing is not possible because the trial took place over 11 years ago. Dkt.

                                  25   22.

                                  26          The “remedy for allegations of juror partiality is a hearing in which the defendant has the

                                  27   opportunity to prove actual bias.” Smith v. Phillips, 455 U.S. 209, 215 (1983). In Smith, the

                                  28   Case No.: 5:13-cv-03877-EJD
                                       ORDER GRANTING MOTION TO ALTER JUDGMENT
                                                                        1
                                   1   defendant petitioned for a writ of habeas corpus on the ground that his conviction had been tainted

                                   2   by a juror who had applied for a job with the prosecutor’s office during his trial. Id. at 214. After

                                   3   his trial, he raised the issue in a motion to vacate his conviction. Id. at 210-11. The trial judge had

                                   4   held a hearing and denied the motion. Id. at 213-14. After appealing through the state courts, the

                                   5   defendant petitioned for a writ of habeas corpus. Id. at 214. The Supreme Court held that “due

                                   6   process does not require a new trial every time a juror has been placed in a potentially

                                   7   compromising situation.” Id. at 217. Rather, “[d]ue process means a jury capable and willing to

                                   8   decide the case solely on the evidence before it, and a trial judge ever watchful to prevent

                                   9   prejudicial occurrences and to determine the effect of such occurrences when they happen. Such

                                  10   determinations may properly be made at a hearing like . . . in this case.” Id.

                                  11          Here, the Court granted the petition because the Court of Appeal did not attempt to

                                  12   determine the effect of Juror No. 12’s alleged racist statements. Dkt. 17 at 15-18. As this Court
Northern District of California
 United States District Court




                                  13   noted, “the exact context of Juror No. 12’s alleged statements is unclear.” Id. at 20. Thus, a

                                  14   hearing to determine the prejudicial effect, if any, of Juror No. 12’s statements is appropriate

                                  15   before ordering a new trial.

                                  16          Petitioner’s arguments are not persuasive. First, the Court declines to find that

                                  17   Respondents have waived any request for a hearing. Up until the Court issued its order and

                                  18   judgment, Respondents had maintained that the petition should not be granted, so the issue of

                                  19   remedies had not come up. Second, the Court is mindful of the 11 years that have passed since

                                  20   Petitioner’s trial and of the tragic death of the Deputy Public Defender who defended him. But,

                                  21   the Court does not find that those facts would render a hearing impossible. The Ninth Circuit

                                  22   recently directed a district court to hold an evidentiary hearing on juror misconduct 11 years after

                                  23   that defendant had been convicted. Godoy v. Spearman, 861 F.3d 956, 960, 970 (9th Cir. 2017).

                                  24          Accordingly, Respondents’ Motion to Alter Judgment is GRANTED. The Court ORDERS

                                  25   as follows:

                                  26                 1. The Court will hold an evidentiary hearing to determine the prejudicial effect, if

                                  27                    any, of Juror No. 12’s statements.

                                  28   Case No.: 5:13-cv-03877-EJD
                                       ORDER GRANTING MOTION TO ALTER JUDGMENT
                                                                        2
                                   1             2. The Court will hold a scheduling conference on May 9, 2019 at 10:00 a.m. The

                                   2                parties are to file a Joint Scheduling Statement by April 29, 2019. The Statement

                                   3                shall provide the parties’ availability for the hearing, the parties’ proposed

                                   4                witnesses and exhibits, and argument as to what legal standard the Court should

                                   5                apply in determining whether the statements were prejudicial. The parties shall

                                   6                also raise any other issues they would like the Court to consider prior to the

                                   7                hearing.

                                   8         IT IS SO ORDERED.

                                   9   Dated: March 20, 2019

                                  10                                                  ______________________________________
                                                                                      EDWARD J. DAVILA
                                  11                                                  United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:13-cv-03877-EJD
                                       ORDER GRANTING MOTION TO ALTER JUDGMENT
                                                                        3
